Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims  1-51 submitted on 11/20/19 are pending.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention: Group I	Claims  1-45 directed to A mutant decarbonylase gene encoding a decarbonylase mutant having at least one substitution mutation, wherein the mutation is selected from the group consisting of: a substitution mutation of an amino acid corresponding to position 29, 39, 42, 51, 54, 60, 89, 94, 169, `174, 175, 177 or 188  in the amino acid sequence as shown in SEQ ID NO: 2, CPC C12N 9/16. 
Group II	Claims 46-47 directed to  A  gene encoding polypeptide of claim 1 or microorganism expressing said gene; CPC C12N 15/63.
Group III	Claims 48-51 directed to  A method of producing  alkane using microorganism   of claim 46 ; CPC C12P 5/026.

These inventions are different or distinct for the following reasons.
Inventions  I, and  II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of group 1  is polypeptide and that of group II are  DNA molecule or microorganism expressing said DNA. Polypeptide and DNA are different   object having different strcture and function.
Inventions I and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, product of group I neither use nor produce by the process of group III. 
   Inventions  II, and  III   product and process   of use of the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different 

Species selection Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for a third mutation from substitution mutation of an amino acid corresponding to position 29, 39, 42, 51, 54, 60, 89, 94, 169, `174, 175, 177 or 188;  such as may elect  mutation of  position 29 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Each species (specific limitations such as comprising a specific residue at specific positions) claimed would have to be individually searched with different search strategy to determine if any art identified by searching the genus of claims is within the elected SEQ ID NO: 2.
 Applicants also must elect the claims  that teach the elected spices  for examination.
Claim 1, 46 are generic.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon,  including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied. Upon the allowance of a generic claim, applicant will be entitled to 
The groups have acquired separate status in the art and separate fields of search.Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652